Title: To Thomas Jefferson from David Bailie Warden, 15 January 1824
From: Warden, David Bailie
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Paris,
                            15 Jan—24.
                    Your letter has given great pleasure to Dr. G. and his countrymen in Paris. I inclose his reply, and send you a packet from him containing Books to the care of Mr. Sheldon.Mssrs Lacepede, Humboldt and Thouin bid me express their thanks for your kind remembrance of them, and their ardent wishes for your health and long life.Mr. Debure informs me that he cannot have the Books ready before the middle of February.The fears entertained in the United States concerning the projects of the European powers seem to be well grounded. Two french regiments have already sailed for Cuba, and it is probable that this is the place of rendezvous for the purpose of invading mexico. The English Cabinet will no doubt secretly pursue the cause of Royalty, as in the affairs of Spain, without losing sight of her commercial interests, though she seems determined to prevent the other European powers from extending their commerce and colonisation, which may finally rouse their resentment and kindle war. France has lately directed her views towards guinea, and it is believed that an arrangement has been made for the transportation and establishment in that Province of a number of small proprietors of Louisiana. In the midst of this zeal for the extension of Territory, England becomes the legitimate unmolested proprietor of the immense regions of Australasia & Polynesia, and her late important discoveries in the interior of Africa will enable her to establish her dominion in that country also.I pray you to present my respects to mr and mrs. Randolph. I am, dear Sir, with profound respect and esteem, your very devoted
                        D. B. WardenP.S. I have taken the liberty of inclosing a letter for mr. Cabell; and the copy of one addressed to me by mr. Buison d’Armandy, highly recommended by the Count de Fortia.